Order entered December 31, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01503-CV

                             HOSSEIN JAHANSHAHI, Appellant

                                               V.

                              MASOOMEH JANGRAVI, Appellee

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-03913

                                           ORDER
          We DENY appellant’s December 29, 2014, motion to recuse trial judge. See TEX. R. CIV.

P. 18a.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE